DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-20		Pending
Claims 1, 4-6, 8-11, 13-17 and 19-20 	Elected
Claims 2, 3, 7, 12, and 18			Withdrawn
Prior Art Reference:
Fischer		US 4,904,134

Response to Arguments
Applicant’s election without traverse of Species C, claims 1, 4-6, 8-11, 13-17, and 19-20, figures 14-17 in the reply filed on 5/10/2022 is acknowledged. Hence, the restriction requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8-10, 14-15, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (US 4,904,134).

Regarding claim 1, Fischer discloses an adjustable fastener system (abstract) comprising:
an anchor component (1) including a first end (fig. 3), a second end (fig. 3), an anchor shaft (fig. 3) extending to the second end (fig. 3) of the anchor component (1), and an outer threaded section (fig. 3) with outside threads adjacent the anchor shaft (fig. 3);
a finish head component (3) including a first end (fig, 3), a second end (fig. 3), an inner threaded section (5) along at least a portion extending to the second end (fig. 3) of the finish head component (3) and a fastener head (19) at the first end (fig. 3) of the finish head component (3), wherein the inner threaded section (5) is configured to receive the outer threaded section (fig. 3) of the anchor component (1) to form an adjustable fastener having an adjustable height by changing a distance that the finish head component (3) is threaded onto the anchor component (1); and
a drive component (col. 3, lines 25-27; “not shown tool”) including a rigid body, a first end (fig. 3) and a second end (fig. 3) configured to engage the first end (fig. 3) of the anchor component (1) to apply a force to the anchor component (1).

Regarding claim 4, Fischer discloses the adjustable fastener system of claim 1 wherein the finish head component (3) defines a passage (18) through the finish head component (3) from the first end (fig. 3) to the second end (fig. 3) of the finish head component (3), and wherein the drive component (col. 3, lines 25-27; “not shown tool”) includes a punch shaft (col. 3, lines 25-27; “not shown tool”) configured to pass into the passage (18) such that the second end (fig. 3) of the drive component (col. 3, lines 25-27; “not shown tool”) engages the first end (fig. 3) (fig. 3) of the anchor component (1) to apply the force to the anchor component (1).

Regarding claim 5, Fischer discloses the adjustable fastener system of claim 4 wherein the drive component (col. 3, lines 25-27; “not shown tool”) includes a punch head having an outer dimension that is greater than a diameter of the punch shaft.

Regarding claim 6, Fischer discloses the adjustable fastener system of claim 1 wherein the anchor shaft (fig. 3) is substantially straight (fig, 3).

Regarding claim 8, Fischer discloses the adjustable fastener system of claim 1 wherein the anchor shaft (fig. 3) includes a wider portion (2) proximate the second end (fig. 3).

Regarding claim 9, Fischer discloses the adjustable fastener system of claim 8 further including an anchor sleeve (6) located on the second end (fig. 3) of the anchor shaft (fig. 3) and configured to expand.

Regarding claim 10, Fischer discloses the adjustable fastener system of claim 1 further including an anchor sleeve (6) located on the second end (fig. 3) of the anchor shaft and configured to expand.

Regarding claim 14, Fischer discloses an adjustable fastener system (abstract) comprising:
an anchor component (1) including a first end (fig. 3), a second end (fig. 3), an anchor shaft (fig. 3) extending to the second end (fig. 3) of the anchor component (1), and an outer threaded section (fig. 3) with outside threads adjacent the anchor shaft (fig. 3);
a finish head component (3) including a first end (fig. 3), a second end (fig. 3), an inner threaded section (5) along at least a portion extending to the second end (fig. 3) of the finish head component (3) and a fastener head (19) at the first end (fig. 3) of the finish head component (3), wherein the inner threaded section (5) is configured to receive the outer threaded section (fig. 3) of the anchor component (1) to form an adjustable fastener having an adjustable height by changing a distance that the finish head component (3) is threaded onto the anchor component (1), and wherein the finish head component (3) defines a passage (18) through the finish head component (3) from the first end (fig. 3) to the second end (fig. 3) of the finish head component (3) and configured to receive a punch shaft (col. 3, lines 25-27; “not shown tool”) of a drive component (col. 3, lines 25-27; “not shown tool”) to apply a force to the anchor component (1).

Regarding claim 15, Fischer discloses the adjustable fastener system of claim 14 further comprising a drive component (col. 3, lines 25-27; “not shown tool”) including, a rigid body, a first end (fig. 3) and a second end (fig. 3) configured to engage the first end (fig. 3) of the anchor component (1) to apply a force to the anchor component (1), wherein the drive component (col. 3, lines 25-27; “not shown tool”) includes a punch shaft (col. 3, lines 25-27; “not shown tool”) configured to pass into the passage (18) such that the second end (fig. 3) of the drive component (col. 3, lines 25-27; “not shown tool”) engages the first end (fig. 3) of the anchor component (1) to apply the force to the anchor component (1).

Regarding claim 17, Fischer discloses the adjustable fastener system of claim 14 wherein the anchor shaft (fig. 3) is substantially straight (fig. 3).

Regarding claim 19, Fischer discloses the adjustable fastener system of claim 14 wherein the anchor shaft (fig. 3) includes a wider portion (2) proximate the second end (fig. 3).

Regarding claim 20, Fischer discloses the adjustable fastener system of claim 14 further including an anchor sleeve (6) located on the second end (fig. 3) of the anchor shaft (fig. 3) and configured to expand.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 4,904,134).

Regarding claim 11, Fischer discloses the adjustable fastener system of claim 1 except for wherein the fastener head (19) of the finish head component (3) is a hex head.
	However, it would have been obvious to one having ordinary skill before the filing date wherein the fastener head of the finish head component is a hex head, since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (See MPEP 2144.04).

Regarding claim 13, Fischer discloses the adjustable fastener system of claim 1 except for wherein the finish head component (3) allows adjustability up to 3 inches.
	However, it would have been obvious to one having ordinary skill in the art before the filing date, to contrive any number of desirable ranges wherein the finish head component allows adjustability up to 3 inches limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 16, Fischer discloses the adjustable fastener system of claim 15 except for wherein the drive component (col. 3, lines 25-27; “not shown tool”) includes a punch head (col. 3, lines 25-27; “not shown tool”) having an outer dimension that is greater than a diameter of the punch shaft (col. 3, lines 25-27; “not shown tool”).
	However, it would have been an obvious matter of design choice wherein the drive component includes a punch head having an outer dimension that is greater than a diameter of the punch shaft, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Fischer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd